Citation Nr: 9906536	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  98-02 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to payment of educational assistance benefits for 
a period of enrollment from August 1995 to May 1996.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from July 1978 to 
August 1981.  He also served in the Army Reserve from June 
1990 to August 1994 and began service in the Army National 
Guard in August 1994.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Buffalo, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran appeared at a hearing before a member of the Board 
and was assisted at that hearing by a representative of the 
Veterans Services Division of the VA.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he should be paid educational 
benefits for the school term from August 1995 to May 1996 
when he was a full time student.  He states that he 
reenlisted for that benefit and had been entitled to it since 
June 1990.  He asserts that due to erroneous information 
provided by the Department of Defense it was not until April 
1997 that his eligibility date of June 1990 was acknowledged 
by the VA.  He asserts that claiming benefits for the school 
year beginning in August 1995 before the VA confirmed his 
eligibility status in April 1997 would have been moot.  He 
contends that he first applied for educational benefits for 
the year beginning in August 1995 in 1995 through his Army 
National Guard unit and that he was denied that benefit 
because the VA indicated to his unit that he was ineligible 
and would not be eligible until the time of his next 
reenlistment.  He asserts that he is being penalized for 
errors made by others over which he had no control.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record.  Based on a 
review of the relevant evidence, and for the following 
reasons and bases, it is the decision of the Board that the 
veteran has not submitted evidence sufficient to establish 
under the law that he is entitled to payment of educational 
assistance benefits for a period of enrollment from August 
1995 to May 1996. 


FINDING OF FACT

The veteran did not file an application for payment of 
educational assistance benefits for a period of enrollment 
from August 1995 to May 1996 until May 1997.


CONCLUSION OF LAW

The criteria for payment of educational assistance benefits 
for a period of enrollment from August 1995 to May 1996 are 
not met.  38 U.S.C.A. § 3471 (West 1991 & Supp. 1998); 
38 C.F.R. § 21.7530, 21.7631(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Evidence.

In September 1996 the veteran submitted a Notice of Basic 
Eligibility (DD Form 2384-1) which showed that he became 
eligible for educational assistance under the Montgomery GI 
Bill on August 13, 1996.  He also submitted an Enrollment 
Certification (VA Form 22-1999) which showed that he was 
enrolled as a full time student in a course leading to a 
standard college degree for a term beginning in August 1996 
and ending in December 1996.  In February 1997 the veteran 
submitted an Enrollment Certification which showed that he 
was enrolled as a full time student for a term beginning in 
August 1996 and ending in May 1997.

There were discrepancies in the information received from the 
Department of Defense (DOD) and the RO requested additional 
information from the veteran in a letter dated in March 1997.  
In a letter addressed to a Member of Congress dated in March 
1997 the veteran requested help in receiving his VA tuition 
assistance which he stated was due upon his reenlistment in 
the Army National Guard in 1996.  He stated that he should 
have received his first check during the fall semester which 
began in August 1996.  

A report of contact dated in April 1997 shows that the RO 
confirmed by telephone contact with a representative of the 
Army National Guard that the veteran entered the Army Reserve 
in June 1990 and transferred to the Army National Guard in 
August 1994.  It was also reported that the reported 
eligibility date of August 1996 reflected the date of his 
current extension in the Army National Guard and that his 
original eligibility date was in June 1990.

In May 1997 the veteran submitted an Application for 
Education Benefits (VA Form 22-1990) and Enrollment 
Certifications.  Those forms reflected full time enrollment 
in school from August to December 1995, from January to May 
1996, from August to December 1996 and from January to May 
1997.  In June 1997 the veteran was awarded benefits 
commencing in August 1996.

The veteran testified at a hearing before a member of the 
Board at the RO in August 1998.  He stated that the first 
time he applied for educational benefits the VA told his 
National Guard unit that he would not be eligible until the 
following year when he reenlisted.  He stated that he had a 
copy of that and that it had been filed with his appeal.  He 
testified that he first applied for educational benefits was 
in 1995.

Law and Regulations.

The law requires that a veteran or person on active duty who 
desires to initiate a program of education shall submit an 
application to the VA.  38 U.S.C.A. § 3471 (West 1991 & Supp. 
1998); 38 C.F.R. § 21.7530(a) (1998).  Any communication from 
an individual, an authorized representative or a Member of 
Congress will be considered to be an informal claim if it 
indicates an intent to apply for educational assistance.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, VA will provide an application form to the 
claimant.  If VA receives the application form within one 
year from the date VA provided it, VA will consider the claim 
to have been filed on the date VA received the informal 
claim.  38 C.F.R. § 21.7530(b) (1998).  The act of enrolling 
in an approved school does not in itself constitute an 
informal claim.  38 C.F.R. § 21.7530(c) (1998).  

The commencing date of an award of educational assistance 
when an eligible reservist enters into training shall be the 
date certified by the educational institution as the 
commencing date of a course, or the date one year before the 
date the VA receives the reservist's application or 
enrollment certification, or the effective date of the 
approval of the course, or one year before the date VA 
receives the approval notice, whichever is later.  38 C.F.R. 
§ 21.7631(a) (1998). 

Analysis.

Although stated in various ways, the veteran's asserted 
reasons for feeling entitled to educational assistance 
benefits for a period of enrollment from August 1995 to May 
1996 boil down to two.  He asserts that he filed a claim for 
educational assistance benefits in 1995 through his National 
Guard unit and was told that the VA found him ineligible.  He 
also asserts that it would have done him no good to have 
filed a claim in 1995 because the VA did not determine that 
he was eligible until 1997.

With regard to the assertion that he filed a claim in 1995, 
the Board finds no evidence of such a claim except the 
veteran's own statements.  He has provided copies of military 
orders and other documentary evidence which he felt was 
pertinent to his case, but he has not come forward with a 
copy of a claim form dated in 1995, a copy of any 
correspondence dated in 1995 showing that he applied for 
educational benefits or that he was told that he was not 
eligible, or even a statement of anyone who might have helped 
him in his attempt to file such an application.  It may be 
that in August 1995 the veteran did not complete an 
application because he thought he was ineligible for 
educational benefits at that time, but there is no 
corroborating evidence of his having filed an application or 
of his having inquired as to his eligibility at that time.

With regard to the assertion that it would have done him no 
good to have filed a claim in 1995 the veteran has attempted 
to infer that his failure to file a timely claim was not his 
fault, but the fault of the VA or the DOD.  It is true that 
there was a delay of approximately nine months between the 
veteran's submission of an Enrollment Certification in 
September 1995 and the award of benefits to him in June 1996, 
and that much of that delay was the result of a 
misunderstanding between the VA and the DOD as to the 
veteran's eligibility date.  However, that delay did not 
effect the ultimate payment of benefits based on the claim 
filed in September 1996 which occasioned the start of the 
process of determining that eligibility date.  On his first 
application, received in September 1996, the veteran did not 
mention that he had attended school from August 1995 to May 
1996.  It appeared from the information on that Enrollment 
Certification that the veteran had just begun to attend 
school in August 1996.  The VA first learned of his 
attendance during the previous year upon receipt of his 
application in 1997.  Since that application was received 
more than one year after the veteran's completion of his 
August 1995 to May 1996 enrollment, benefits for that period 
are not payable based on that application.  38 C.F.R. 
§ 21.7631(a) (1998).

The United States Court of Veterans Appeals (Court) has 
upheld application of statutes requiring the filing of a 
claim in a timely manner as a prerequisite payment of VA 
benefits.  Wells v. Principi, 3 Vet.App. 307 (1992); Crawford 
v. Brown, 5 Vet.App. 33 (1993); McTighe v. Brown, 7 Vet.App. 
29 (1994).  The Court has also held that where the law and 
not the evidence is dispositive, the Board should deny an 
appeal because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).  The Board has thoroughly researched this case and 
understands the veteran's disappointment in not receiving 
additional benefits, but he has simply failed to allege facts 
which meet the criteria set forth in the law or regulations 
and, accordingly, his claim must be denied.  





ORDER

Entitlement to payment of educational assistance benefits for 
a period of enrollment from August 1995 to May 1996 is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

